DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-11 in the reply filed on 30 August 2022 is acknowledged.  The traversal is on the ground(s) that “[C]laim 12 has been amended and no longer recites a fixture. Accordingly, the apparatus as claimed in claims 12-20 can no longer be used to practice another and materially different process such as rotating a stator assembly about a rotational axis by a fixture attached to the stator assembly”. Accordingly, the restriction requirement is now moot and should be withdrawn.”  This is not found persuasive. The examiner respectfully submits that:
the process claim could be performed by a human operator at least performing process steps such as monitoring a temperature of the stator assembly without using a controller in communication with temperature sensors. Additionally, the process could be performed using one temperature sensor, whereas the apparatus claim positively requires a plurality of temperature sensors configured to measure a temperature of the stator assembly and a controller in communication with the plurality of temperature sensors, and a controller programmed to execute the instructions. 

Therefore, the Restriction requirement is maintained. The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 August 2022.

 Specification
The abstract of the disclosure is objected to because in line 6, “heating the stator assembly using the induction heating element” should read -- heating the stator assembly using an induction heating element--.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 20-29: “repeating the monitoring the temperature of the stator assembly, the comparing the temperature of the stator assembly with the target temperature, the determining whether the temperature of the stator assembly has reached the target temperature, the heating the stator assembly using the induction heating element to maintain the temperature of the stator assembly at the target temperature for the predetermined amount of time, the comparing the temperature of the stator assembly with the final target temperature, the determining whether the temperature of the stator assembly is equal to the final target temperature, and the increasing the target temperature by the predetermined amount of degrees until the target temperature is equal to the final target temperature to minimize evaporation of the electrically-insulating material.” should read 
-- repeating the monitoring the temperature of the stator assembly, comparing the temperature of the stator assembly with the target temperature, determining whether the temperature of the stator assembly has reached the target temperature, heating the stator assembly using the induction heating element to maintain the temperature of the stator assembly at the target temperature for the predetermined amount of time, the comparing the temperature of the stator assembly with the final target temperature, determining whether the temperature of the stator assembly is equal to the final target temperature, and increasing the target temperature by the predetermined amount of degrees until the target temperature is equal to the final target temperature to minimize evaporation of the electrically-insulating material.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the limitation “the plurality of electrical conductors protrude from the stator core,” in lines 2-3, renders claim indefinite because claim 3 lines 4-5 further recites “a portion of each of the plurality of electrical conductors is outside the stator core.” It is unclear whether “the plurality of electrical conductors protrude from the stator core” as recited in lines 2-3 or a portion of the plurality of conductors protrude outside as recited in lines 4-5. Specification para. [0020] describes “[T]he stator assembly 104 includes a stator core 106 and a plurality of electrical conductors 108 coupled to the stator core 106. At least part of the electrical conductors 108 protrude from the stator core 106.” Therefore, claim 3 is indefinite. 

Claim 4 recites the limitation "the portion of the stator assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The limitation in claim 4 “applying the electrically-insulating material to the portion of the stator assembly” in line 1-2 is confusing because claim 1 recites “applying an electrically-insulating material to a plurality of electrical conductors of a stator assembly;” Would the electrically-insulating material be applied to a plurality of electrical conductors or to a portion of the stator assembly. Would this be “applying the electrically-insulating material to the portion of the electrical conductors of the stator assembly” Specification fails to provide a complete factual description on applying the insulating material. See specification para. [0005].

The limitation in claim 5 “the electrically-insulating material is applied to the portion of each of the plurality of electrical conductors that is outside the stator core.” in lines 5-6 renders claim indefinite because it is unclear whether applying the insulating material is applied only portions of electrical conductors that are outside the stator core as recited in claim 5 or applying to a plurality of electrical conductors. Claim 1 recites “applying an electrically-insulating material to a plurality of electrical conductors” and claim 4 recites “includes applying the electrically-insulating material using a nozzle to the portion of each of the plurality of electrical conductors that is outside the stator core.” (emphasis added). See 112 (b) rejection of claim 4 above. 

Claims 6-8 depend on claim 5. Therefore, claims 6-8 are rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Berthold (US 20200059143) in view of Koide (US 20100320194).
Regarding claim 1, Berthold teaches, 
A method for gel curing a varnish of a stator assembly (Figs. 1 to 3 and Abstract), comprising: 
applying an electrically-insulating material to a plurality of electrical conductors of a stator assembly (synthetic resin 5 can be trickled onto winding head 17 of stator 2, Fig. 1, para. [0042]); 
monitoring a temperature of the stator assembly using at least one temperature sensor (temperature sensor 14, Fig. 1, para. [0041]); 
comparing the temperature of the stator assembly with a target temperature (temperature T of stator 2 remains within this trickle temperature range T2-T3, para. [0049]); 
determining whether the temperature of the stator assembly has reached the target temperature (see para. [0049]); 

[AltContent: textbox (final target temperature)][AltContent: arrow][AltContent: textbox (preheating)][AltContent: arrow][AltContent: arrow][AltContent: textbox (target temperature)][AltContent: textbox (induction heating element 
ON/OFF to maintain temperature)][AltContent: ][AltContent: textbox (determining temperature 
equal to final target temperature)]
    PNG
    media_image1.png
    659
    524
    media_image1.png
    Greyscale

		Figs. 2 and 3, Berthold.

in response to determining that the temperature of the stator assembly is equal to the target temperature, heating the stator assembly (step b. keeping constant the temperature in the trickle temperature range, para. [0012]) using an induction heating element (inductor 6, Fig. 1, a stator or armature for an electric machine can be brought very advantageously to the curing temperature and can be maintained at these temperatures by means of inductive heating, para. [0017]) to maintain the temperature of the stator assembly at the target temperature for a predetermined amount of time (step b) keeping constant the temperature in the trickle temperature range, para. [0010]; temperature does not fall below the lower temperature limit T2 of the trickle temperature range T2-T3, see para. [0049-0050], see Figs. 2 and 3); 
comparing the temperature of the stator assembly with a final target temperature (predetermined curing temperature range T4-T5, Fig. 3) after heating the stator assembly to maintain the temperature of the stator assembly at the target temperature for the predetermined amount of time (control unit 19 determines that outside temperature T of stator 2 has exceeded a predetermined upper set-point temperature value T-high, inductor 6 is briefly switched off, see para. [0048] and the modified Figs. 2 and 3 Berthold above); 
determining whether the temperature of the stator assembly is equal to the final target temperature (third period of time t2-t3 begins in which stator 2 is inductively heated by means of inductor 6, para. [0052]); 
in response to determining that the target temperature is not equal to the final target temperature, increasing the target temperature by a predetermined amount of degrees (see t2 to t4, temperature change from T3 to T5, Fig. 3); and 
repeating the monitoring the temperature of the stator assembly (constant internal and external temperature of stator 2 is achieved by continuously moving inductor 6 back and forth and by switching it on and off in a temperature-controlled manner, para. [0052] see modified Fig. 3 above, the switched-on state of inductor 6 is denoted by numeral 1 and the switched-off state by numeral 0, para. [0048]), the comparing the temperature of the stator assembly with the target temperature, the determining whether the temperature of the stator assembly has reached the target temperature, the heating the stator assembly using the induction heating element to maintain the temperature of the stator assembly at the target temperature for the predetermined amount of time, the comparing the temperature of the stator assembly with the final target temperature, the determining whether the temperature of the stator assembly is equal to the final target temperature, and the increasing the target temperature by the predetermined amount of degrees until the target temperature is equal to the final target temperature to minimize evaporation of the electrically-insulating material (inductor is switched on when a set-point temperature of the stator or armature has not yet been reached, while the inductor is switched off when the respective set-point temperature has been reached, para. [0022]).
Berthold does not teach repeating the process steps until the target temperature is equal to the final target temperature. However, Koide teaches a method of heating a stator 10 by an induction heating device having a first induction coil 32 disposed near one of the coil ends of the stator, and a second induction coil 33 is disposed near the other of the stator 10, (Fig. 1) in which, in S6, the first induction coil 32 and the second induction coil 33 are moved if ΔT is a preset temperature difference or less and thereafter, the flow goes back to S1 (see Fig. 4 and para. [0083]. Therefore, in view of the teachings of Koide, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of curing a varnish of a stator assembly of Berthold to replace the process step and add a step that repeats the process until the target temperature is equal to the final target temperature as taught by Koide in Fig. 4 so that it enables to maintain the temperature and to avoid any overshooting of temperatures beyond a target temperature while curing a varnish of a stator assembly. 

Regarding claims 2-5, 7 and 10-11, Berthold further teaches, 
[Claim 2]. The method of claim 1, further comprising preheating the stator assembly (first heating phase in the first period of time t0-t1, para. [0049]) using the induction heating element before applying the electrically-insulating material to the plurality of electrical conductors of the stator assembly (step b. keeping constant the temperature in the trickle temperature range and introducing the still liquid synthetic resin into the stator or armature in a second period of time, para. [0012], a second period of time t1-t2, the control of the impregnation device 1 ensures that the temperature T of stator 2 remains within this trickle temperature range T2-T3. During this trickle phase, the still liquid synthetic resin 5 is supplied to the winding head 17, para. [0049]).

[Claim 3]. The method of claim 2, wherein the stator assembly includes a stator core, the plurality of electrical conductors are coupled to the stator core, the plurality of electrical conductors protrude from the stator core (stator windings 4 made of wires or by means of the well-known hairpin technology are arranged, cable ends of which are led out to a winding head 17 located at an axial end, see Fig. 1, para. [0036]), the stator assembly defines a cavity extending through the stator core (see Fig. 1), and a portion of each of the plurality of electrical conductors is outside the stator core.

[Claim 4]. The method of claim 3, wherein applying the electrically-insulating material to the portion of the stator assembly includes applying the electrically-insulating material using a nozzle (trickle nozzle 7, Fig. 1, para. [0042]) to the portion of each of the plurality of electrical conductors that is outside the stator core.

[Claim 5]. The method of claim 4, wherein the stator assembly is attached to a fixture, the fixture is rotatable about a rotational axis to rotate the stator assembly (stator 2 rotates around its longitudinal axis 15, Fig. 1, para. [0043]), the rotational axis extends through the cavity defined by the stator core, and the method further comprises rotating the fixture to rotate the stator assembly about the rotational axis at the same time as the electrically-insulating material is applied (stator 2 and its constant rotation around its longitudinal axis 15, synthetic resin 5 is distributed evenly in stator 2, para. [0050], and see claim 20) to the portion of each of the plurality of electrical conductors that is outside the stator core.

[Claim 7]. The method of claim 6, further comprising rotating the fixture to rotate the stator assembly about the rotational axis at the same time as the stator assembly is heated to maintain the temperature of the stator assembly at the target temperature for the predetermined amount of time (during this trickle phase, the still liquid synthetic resin 5 is supplied to the winding head 17, para. [0049], during the introduction of the liquid synthetic resin, the stator or armature is preferably disposed in an impregnation device in which it can be inclined with its longitudinal axis relative to the horizontal and can be rotated about this longitudinal axis, para. [0016]).

[Claim 10]. The method of claim 1, wherein the induction heating element is an induction coil (inductor 6, Fig. 1).

[Claim 11]. The method of claim 1, wherein the electrically-insulating material is a resin (synthetic resin 5, Fig. 1, para. [0042]).

Regarding claim 6, Berthold further teaches, 
[Claim 6]. The method of claim 5, further comprising moving the induction heating element toward the stator assembly (inductor 6 has a comparatively small axial length in comparison to stator 2, and is constantly moved back and forth by actuator 13 between the two axial end positions A, B, Fig. 1, para. [0045]) 
Though, Berthold teaches in para. [0055] and in Fig. 4 that the process for trickle impregnation according to the invention can also be used to heat a stator 2 from the radial inside with inductor 6* as helical configuration, see Fig. 4, Berthold does not explicitly teach induction heating element is disposed inside the cavity of the stator assembly. Koide further teaches, 
the induction heating element is disposed inside the cavity of the stator assembly (see Fig. 1 Koide below) before preheating the stator assembly.

[AltContent: textbox (induction coil 33)][AltContent: arrow][AltContent: textbox (induction coil 32)][AltContent: arrow] 
    PNG
    media_image2.png
    526
    619
    media_image2.png
    Greyscale


Fig. 1, Koide. 
Koide teaches in para. [0083 that first and second induction coils 32 and 33 are initially placed in respective positions indicated by solid lines as shown in FIGS. 1 and 2 and are then moved to positions indicated by broken lines in which, it is evident that the induction coils are disposed inside the cavity of the stator assembly. Therefore, in view of the teachings of Koide, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of curing a varnish of a stator assembly of Berthold to replace induction coils and to place inside the cavity as taught by Koide para. [0034] so that it enables to supply necessary amounts of magnetic flux to the stator core and the conducting coil so that it makes the temperature increasing speeds of the core and the coil equal.


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Berthold (US 20200059143) in view of Koide (US 20100320194) as applied to claims 1-7 and 10-11 and further in view of Matsubara (US 20200161945).

Regarding claim 8, Berthold does not teach increasing an electrical power supplied to the induction heating element in response to determining that the temperature of the stator assembly.  However, Matsubara teaches a method for manufacturing a rotor including a rotor core, an application device and an induction heating device in which, 
further comprising increasing an electrical power supplied to the induction heating element in response to determining that the temperature of the stator assembly is not equal to the target temperature until the temperature of the stator assembly is equal to the target temperature (power of the induction heating device 205 is adjusted to heat the adhesive 4 to the temperature T11 higher than the expansion start temperature T1, para. [0077]).
Therefore, in view of the teachings of Matsubara, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of curing a varnish of a stator assembly of Berthold to add a step to adjust power of the induction heating device 205 to heat the adhesive 4 to a temperature equal to or higher than the curing temperature T2 as taught by Matsubara so that it enables to heat and to maintain the varnish to a desired temperature. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berthold (US 20200059143) in view of Koide (US 20100320194) as applied to claims 1-7 and 10-11 and further in view of Yuan (US 5689058).
Regarding claim 9, Berthold does not teach a pyrometer. However, Yuan teaches an evaluation apparatus including a variable speed electric rotor drive motor 26, an induction heater 60 secured to and supported by table element 18, and is positioned in surrounding relation to the hub of rotor subassembly 52, a non-contact type temperature sensor such as a conventional infra-red pyrometer which detects or senses the rotor surface temperature to which friction surface 58 of rotor subassembly.  
Therefore, in view of the teachings of Yuan, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of curing a varnish of a stator assembly of Berthold to replace the temperature sensor with at least one pyrometer temperature sensor so that it enables to non-contact detection of temperature of a rotation surface while curing a varnish of a stator assembly.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Prior art of record Jin (US 20210227646) teaches an induction heating system for a silicon steel core comprises an induction heating device having a columnar induction heating coil with a hollow cavity for rapid induction heating of a silicon steel core having a self-adhesive coating.   

Prior art of record Masataka (JP 2013005553) teaches a method of heating a stator by induction heating in which, the varnish applied to the vicinity of a coil wound around a stator and is cured by performing induction heating, an induction heating part covers closely the entire outer periphery of the stator, the induction heating current is supplied to the induction heating coil, and the stator is heated while being rotated.

Prior art of record Matsumoto (US 9277600) teaches a stator coil heating apparatus and a stator coil heating method comprises induction heating coil heads that effectively prevents a core from thermal deformation and having a shortening time for the process of heating a stator coil.

Prior art of record Sato (US 20110302769) teaches a method of manufacturing a stator includes forming a stator by assembling segment cores including varnish impregnation process performed by using various heating methods, such as induction heating, heating with hot air, and heating by energizing the coil conductor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729